Citation Nr: 9921487	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-06 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic low back strain, 
superimposed on a spondylolisthesis of L5, currently rated at 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to October 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was received 
in March 1998.  A statement of the case was mailed to the veteran 
in April 1998.  The veteran's substantive appeal was received in 
May 1998.  


REMAND

In a November 1954 rating decision, service connection was 
granted for the veteran's chronic low back strain, superimposed 
on a spondylolisthesis of L-5.  In September 1997, the veteran 
submitted a claim for an increased rating for his low back 
disability and submitted current private medical records in 
support of his claim for an increased rating.

The veteran was afforded an magnetic resonance imaging (MRI) in 
June 1996.  According to the findings, the veteran's vertebral 
body height and alignment and signal are normal.  The disc spaces 
demonstrate narrowing at L2-3, L5-S1, and possibly T12-L1.  There 
is anterior bulging and osteophyte formation at L1-2 and L2-3.  
There is concentric posterior bulging at L2-3 and L4-5.  There is 
no evidence of a focal disc herniation.  The conus and cauda 
equina are normal.  Central spinal canal is normal.  The neural 
foramina widely framed except for mild foraminal narrowing on the 
left side at L4-5.  The veteran was diagnosed with mild 
degenerative disc disease at T11-12, L2-3, L4-5, and L5-S1.  No 
evidence of focal disc herniation.  Mild foraminal narrowing L4-5 
on the left.

The veteran was afforded a VA examination in November 1997.  At 
that time, the veteran reported constant low back pain which 
worsens after sitting or standing for a prolonged period of time.  
The veteran stated that he has used a cane over the past 4 to 5 
years.  Examination of the back revealed tenderness at L5 and 
flexion was down to 70 degrees, although the veteran did 
experience pain at the extreme of flexion and when straightening 
up.  Right lateral bending was restricted to 10 degrees by pain 
and spasm.  Left lateral bending was down to 20 degrees.  A 
neurological examination was negative.  Straight-leg raising was 
positive bilaterally.  The veteran was diagnosed with 
spondylolisthesis at L5-S1, with progressive symptoms.

In a March 1998 rating decision, the RO confirmed and continued 
the veteran's prior rating, evaluating the veteran's service-
connected chronic low back disability as 20 percent disabling.

In the veteran's May 1998 substantive appeal, he contended that 
his symptoms have become much more severe over the past 6 to 8 
years.  He stated that he received treatment from a chiropractor 
and has attended physical therapy treatment, however, he 
contended that neither of these treatments helped relieve his 
pain.  

The veteran was subsequently afforded a VA contract examination 
in July 1998.  At that time, the veteran reported that his back 
pain was constant, with acute exacerbations of pain.  The 
examiner determined that the veteran's range of motion of the 
lumbosacral spine was as follows, flexion to 30 degrees and 
extension to 15 degrees.  The examiner's diagnosis was low back 
pain, spondylolisthesis at L5-S1, by history.  Comparing the VA 
examinations of November 1997 and July 1998, it appears that the 
veteran's limitation of motion has increased.  In addition, the 
examiner indicated that the veteran has acute exacerbations of 
pain and during those times, should apply cold compresses and 
take anti-inflammatory medication to cut down the severity and 
duration of the symptoms.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the Court 
held that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided by the Court in DeLuca must be 
followed in adjudicating the veteran's increased rating claim as 
a rating under the Diagnostic Code governing limitation of motion 
of the lumbar spine should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  In light of DeLuca and in 
order to determine the veteran's current range of motion taking 
into consideration pain, as well as his other manifestations, the 
veteran should be afforded VA orthopedic and neurological 
evaluations.  The orthopedic examiner should indicate whether the 
veteran's limitation of motion of the low back is slight, 
moderate or severe.  

In addition, all recent private and VA treatment records with 
regard to the veteran's low back disability, not already of 
record, should be obtained and added to the claims file.  The 
examiner should be provided with a copy of the updated claims 
file prior to the examination.

The law requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Although the 
instructions in this remand should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
carrying out the instructions completely.  Accordingly, this 
matter is Remanded for the following action:

1.  The RO should obtain and associate with 
the claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment for 
a low back disability.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations to 
determine the current nature, extent, and 
manifestations of the veteran's service-
connected low back disability.  If 
possible, the veteran should be examined 
while he is experiencing an "acute 
exacerbation" of his low back symptoms.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  The neurological examiner 
should determine if the veteran's low back 
disability is productive of sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings.  The 
neurological examiner should indicate if 
any positive neurological findings are due 
to the veteran's service-connected low back 
disability.  The orthopedic examiner should 
determine if the veteran exhibits muscle 
spasms; loss of lateral spine motion, 
unilateral, while in the standing position; 
listing of the whole spine to the opposite 
side; or positive Goldthwait's sign.  The 
orthopedic examiner should also perform 
range of motion testing.  In the 
description of the results of this testing, 
the orthopedic examiner should indicate in 
degrees what normal range of motion is as 
compared to the veteran's range of motion.  
The orthopedic examiner should indicate if 
the veteran's limitation of motion is 
slight, moderate, or severe.  The 
orthopedic examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected disability; and, if feasible, 
these determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express an 
opinion on whether pain could significantly 
limit functional ability during flare-ups 
or when the low back is used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional range 
of motion loss due to pain on use or during 
flare-ups.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected low 
back disability taking into consideration 
all applicable diagnostic codes.  The RO 
should specifically consider the directives 
of DeLuca.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).






